DETAILED ACTION 
The present application, filed on 12/29/2017 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 2/9/2021. 
a.  Claims 1, 9, 12 are amended
b.  Claims 8, 11, 13, 17 are cancelled 
c.  Claims 22-26 are withdrawn

Overall, Claims 1-7, 9-10, 12, 14-16, 18-21 are pending and have been considered below.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an advertisement playback unit in claim 1, an advertisement selection unit in claims 2, 6, 7, an advertisement transceiver in claim 2, a fee calculation unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10, 12, 14-16, 18-21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 12 and Claim 22 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to a second computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites play back the received advertisement contents through the advertisement playback unit. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising process, i.e. a process aimed at providing an advertisement for consumption. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining calim elements of the independent claims are directed to select whether to play back advertisement content; transmit status information of the vehicle; receive advertisement content. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). The non-positively recited claim elements are the advertisement contents supplied from the advertisement server. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
Additional claim elements are the status information of the vehicle, the advertisement contents. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. advertisement server, advertisement playback unit mounted to the vehicle, advertisement controller, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.  

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.  

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining calim elements of the independent claims are directed to select whether to play back advertisement content; transmit status information of the vehicle; receive advertisement content. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Furthermore, the independent claims contain additional limitations, such as describing the nature, structure and/or content of the status information of the vehicle, the advertisement contents. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are directed to advertisement server, advertisement playback unit mounted to the vehicle, advertisement controller. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 12 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites playing back the advertisement through the vehicle. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by the controller”). That is, the drafted process is comparable to an advertising process, i.e. a process aimed at providing an advertisement for consumption. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining elements of the independent claims are directed to selecting whether to play back advertisement in response to the vehicle being parked; transmitting status information of the vehicle to an advertisement server; receiving stored advertisement from the advertisement server. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional claim elements are the status information of the vehicle, the advertisement contents. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application.
The recited computer elements,  i.e. a controller, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.  

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to selecting whether to play back advertisement in response to the vehicle being parked; transmitting status information of the vehicle to an advertisement server; receiving stored advertisement from the advertisement server. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the status information of the vehicle, the advertisement contents. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
After stripping away the abstract idea claim elements, remaining elements of the independent claims are directed to a controller. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to store advertisement contents, select particular advertisement contents, transmit selected advertisement contents. Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to calculate a fee for the advertisement contents. Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to calculate a usage fee for the advertisement content, pay the calculated usage fee as a parking fee. Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to calculate a usage fee for the advertisement content, pay the calculated usage fee to the owner of the vehicle. Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to select a few advertisement contents, transmit the selected advertisement contents. Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to selected at least one advertisement playback unit, transmit information about the selected advertisement playback unit. Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to provide advertisement contents using a bidding system, provide advertisement content classified according to individual regions. Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining whether the parked vehicle is in an advertisement available state. Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining that the parked vehicle is in an advertisement available state. Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to selecting an advertisement to be transmitted to the vehicle. Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to using a bidding system to provide advertisement content. Dependent Claim 20 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to paying an advertisement usage fee. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 9, 18, 21 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the advertisement playback unit, the display, the status information of the vehicle, the advertisement server, the advertisement usage fee. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [000]-[0039], including among others advertisement server, vehicle, advertisement selection unit, advertisement transceiver, fee calculation unit, advertisement playback unit, advertisement controller. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-7, 9-10, 12, 14-16, 18-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255), in further view of Hjelmvik (US 6,973,321), in further view of Fujimoto (US 2018/0129981).  
Regarding Claim 1 – Fukuda first embodiment discloses: An advertisement system comprising a vehicle communication-connected with an advertisement server configures provide the vehicle with a plurality of advertisement contents, wherein the vehicle comprises: 
play back the advertisement contents received from the advertisement server; and {see at least fig1, rc20a, rc20b, [0180] The vehicle 22 is a vehicle which is moveable with people or cargo on board. Though FIG. 1 shows four-wheeled vehicles as examples of the vehicle, the vehicle 22 may be an automobile with two wheels or three wheels for a vehicle such as a bicycle, a bus, an electric car, a bullet train, an electric car for the road, an airplane, a ship or a boat. In addition, the vehicle 22 has the apparatus 20 mounted in the vehicle, so that the user of the vehicle 22 can get various types of information from the apparatus 20 mounted in the vehicle. Here, though FIG. 1 shows a vehicle 22A and a vehicle 22B as vehicles 22, and an apparatus 20A mounted in a vehicle and an apparatus 20B mounted in a vehicle as apparatuses 20 mounted in a vehicle, it is assumed that in practice, a greater number of vehicles 22 and apparatuses 20 mounted in a vehicle are included in the information supplying system 1.}  
wherein the at least one advertisement playback unit includes at least one of the display, a light, and a speaker installed outside the vehicle. {see at least [0174]-[0176] Next, the summary of an information supplying system 1 according to one embodiment of the present invention is described in reference to FIGS. 1 to 15. Specifically, the configuration of the information supplying system 1, the summary of the service supplied through the information supplying system 1, the configuration of the respective apparatuses which form the information supplying system 1, an example of a screen displayed in an apparatus 20 mounted in a vehicle, an example of information transmitted and received in the information supplying system 1 and the like are described; [0185], fig16, rc24, [0285] The display portion 24 functions as an output portion and supplies the advertisement information selected by the selection portion 278 to the user of the vehicle 22 on the basis of the control of the output control portion 276. FIG. 16 shows only the display portion 24 as an example of the output portion, and the output portion may be a speech sound outputting portion, for example a speaker, a headset or earphones. The display portion 24 can be also attached to the outside the apparatus 20 mounted in a vehicle, so that the apparatus 20 mounted in a vehicle does not necessarily include the output portion such as the display portion 24.}  
an advertisement controller configured to 
	transmit status information of the vehicle to the advertisement server by communicating with the advertisement server, {see at least [0177] In addition, the information supplying server 10 acquires preference information for the vehicle 22 or the user of the vehicle 22 from the apparatus 20 mounted in a vehicle and stores the preference information for the vehicle 22 or the user of the vehicle 22; fig11, [0217] information on vehicle past stops (reads on parked); [0221] two-directional communication; [0226] transmit state of the running vehicle}    
	receive advertisement contents from the advertisement server, and {see at least fig10, [0225] In the example shown in FIG. 10, the vehicle 22 is running close to the roadside device 30A, and therefore, the apparatus 20 mounted in the vehicle 22 can receive area information which includes map additional information showing a facility included in the area 32A and an advertisement information group which corresponds to the map additional information from the roadside device 30A.}  
	play back the received advertisement contents through the advertisement playback unit … . {see at least [0264] In addition, in apparatuses mounted in a vehicle which form car navigation systems in the past, certain advertisement information corresponding to the advertisement display location is displayed when the vehicle passes through a certain advertisement display location. That is to say, in car navigation systems in the past, the advertisement display location and advertisement information displayed by the apparatuses mounted in vehicles which pass through the advertisement display location are set one-to-one. Accordingly, when a number of vehicles pass through the same group of locations where an advertisement is to be displayed, the order of advertisement information which is displayed in the apparatus mounted in each vehicle is different depending on the order in which the vehicles pass through each advertisement display location.}  
	wherein the status information of the vehicle includes at least one of a current position of the vehicle being parked, peripheral point of interest (POI) information, peripheral vehicle information, a current time, a battery charge, and an estimated re-driving time, and {see at least [0005] GPS to estimate vehicle position; [0226] state of the running vehicle; fig11, [0217] information on vehicle past stops (based on the broadest reasonable interpretation requirement – reads on past parking positions); fig14, [0247]-[0248] parking location/position, state of the vehicle; fig30, [0387]-[0388] When the engine of the vehicle 22 is stopped and the vehicle is parked, the detection portion 282 detects the process for stopping the engine and the information acquiring portion 284 acquires the location information where the engine is stopped, as well as the time and date as the driving operation information. FIG. 30 shows driving operation information indicating that the time and date when the engine is stopped is "10:00:00 10/3/2007" and the location where the engine is stopped is "north latitude 34.degree. 45'45.65145, east longitude 135.degree. 30'02.18532, height of ellipsis: 43.096."}
	wherein the received advertisement contents includes an advertisement content allocated to a parking region of the vehicle based on the status information of the vehicle. {see at least fig11, [0217] information on the location where the advertisement is to be displayed (reads on content allocated to region)}   

Fukuda does not disclose, however, Choi discloses:  
… in response to the vehicle being parked; {see at least [0028]-[0029] As noted above, the parking location manager (101) determines the parking status of vehicle. This may be accomplished in a number of ways. In an embodiment of the invention, the parking manager (101) determines that the vehicle is parked or no longer in use if no valid network connection exists between the mobile device and the vehicle's OBD port, meaning that the user and accompanying device are out of range of the OBD port. Alternatively or additionally, the vehicle is determined to be parked if both the engine RPM and vehicle speed are 0 for engine-based vehicles. In an embodiment, the vehicle is determined to be parked if the vehicle's bus system is not supplied with power for engine-based and/or electric/hybrid vehicles.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda to include the elements of Choi.  One would have been motivated to do so, in order to provide the advertisement content at the time when it can be consumed.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Choi is merely relied upon to illustrate the functionality of a vehicle being already parked in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as a vehicle being already parked are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, as well as Choi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda / Choi. 

Fukuda, Choi does not disclose, however Hjelmvik discloses: 
receive a user’s selection for an advertisement mode in response to the vehicle being parked {see at least [claim1] user uses a mobile phone to indicate parking and implicitly enables advertising}   	

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi to include the elements of Hjelmvik.  One would have been motivated to do so, in order to satisfy user needs.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Hjelmvik is merely relied upon to illustrate the functionality of user selecting advertisements in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as user selecting advertisements are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, as well as Hjelmvik would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi / Hjelmvik.  

Fukuda, Choi, Hjelmvik does not disclose, however, Fujimoto discloses:  
at least one advertisement playback unit installed outside the vehicle and configured to … {see at least fig5, rc32, rc33, [0097]-[0098] exterior display, exterior speaker} 
	… installed outside the vehicle. {see at least fig5, rc32, rc33, [0097]-[0098] exterior display, exterior speaker} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik to include the elements of Fujimoto.  One would have been motivated to do so, in order to allow people outside the vehicle to receive the advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Hjelmvik evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Fujimoto is merely relied upon to illustrate the functionality of exteriorly mounted playback unit in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as exteriorly mounted playback unit are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Hjelmvik, as well as Fujimoto would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Hjelmvik / Fujimoto. 

Regarding Claim 2 – Fukuda, Choi, Hjelmvik, Fujimoto discloses the limitations of Claim 1. Fukuda further discloses:  wherein the advertisement server comprises: 
a database (DB) configured to 
store the advertisement contents; {see at least fig1, rc10; fig2, rc10, [0176]-[0177] The information supplying server 10 stores map additional information, advertisement information and preference information for the vehicle 22 or the user of the vehicle 22 in a storing portion 108. In addition, the information supplying server 10 transmits information to be displayed, including map additional information and advertisement information, to the apparatus 20 mounted in a vehicle via a communication network 12. In addition, the information supplying server 10 acquires preference information for the vehicle 22 or the user of the vehicle 22 from the apparatus 20 mounted in a vehicle and stores the preference information for the vehicle 22 or the user of the vehicle 22.} 
an advertisement selection unit configured to 
select particular advertisement contents from among the advertisement contents stored in the database (DB); and {see at least [0065] In addition, the apparatus mounted in the vehicle is provided with an information acquiring portion for acquiring an advertisement information group and location information which associated with map additional map additional information in accordance with the location of the vehicle from the information supplying server, an output portion for outputting advertisement information which is included in the advertisement information group acquired by the information acquiring portion, a selection portion for selecting the next advertisement information from the advertisement information group on the basis of the advertisement information previously outputted by the output portion, a location determining portion for determining whether or not the vehicle has arrived at the advertisement output location indicated by location information acquired by the information acquiring portion, and an output control portion for outputting the next advertisement information selected by the selection portion to the output portion when the location determining portion determines that the vehicle has arrived at the advertisement output location.}  
an advertisement transceiver configured to 
	receive the status information of the vehicle from the advertisement controller, and to {see at least [0177] In addition, the information supplying server 10 acquires preference information for the vehicle 22 or the user of the vehicle 22 from the apparatus 20 mounted in a vehicle and stores the preference information for the vehicle 22 or the user of the vehicle 22; fig11, [0217] information on vehicle past stops (reads on parked); [0221] two-directional communication; [0226] transmit state of the running vehicle}   
transmit the advertisement contents selected by the advertisement selection unit by communicating with the advertisement controller. {see at least [0019] That is to say, the institution information, of which the number of pieces that are stored in the storing portion is greater, can be considered to be more reliable in order to determine the preferences of the user of the vehicle, and therefore, it becomes possible with the information supplying server to extract the information to be outputted more on the basis of the preferences of the user of the vehicle and transmit the information to the apparatus mounted in a vehicle; [0020] The preferences of the user of the vehicle may change due to a transition of time or season, and therefore, the information supplying server can extract the information to be outputted following the change in the preferences of the user of the vehicle and transmits the information to the apparatus mounted in a vehicle.}  
wherein the advertisement contents are classified according to individual regions {see at least fig52A-D, [0496]-[0497] region1 … region4}, peripheral environment characteristics {see at least fig50A-C, [0491]-[0492] Shinagawa region. Referring to environment as “peripheral environment”, absent any form or structure to distinguish it from any kind of environment, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.} and advertisement demand classes information. {see at least fig50A, [0491]-[0492] advertisements for objectives in the region}  

Claims 3, 5, 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255), in further view of Hjelmvik (US 6,973,321), in further view of Fujimoto (US 2018/0129981), in view of Onizuka (US 2004/0254857).
Regarding Claim 3 – Fukuda, Choi, Hjelmvik, Fujimoto discloses the limitations of Claim 2. Fukuda, Choi, Hjelmvik, Fujimoto does not disclose, however, Onizuka discloses:  wherein the advertisement server further includes: 
a fee calculation unit configured to 
calculate a fee for the advertisement contents transmitted by the advertisement transceiver.  {see at least [0009] The present invention provides a banner advertising method capable of increasing effects of advertisements in the Internet and calculating appropriate payments for the advertisements.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik, Fujimoto to include the elements of Onizuka.  One would have been motivated to do so, in order to pay publishers for showing the advertisements.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Hjelmvik, Fujimoto evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Onizuka is merely relied upon to illustrate the functionality of calculating advertising fees in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as calculating advertising fees are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Hjelmvik, Fujimoto, as well as Onizuka would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Hjelmvik, Fujimoto / Onizuka.

Regarding Claim 5 – Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka discloses the limitations of Claim 3. Onizuka further discloses:  wherein 
the fee calculation unit is configured to 
calculate a usage fee of the advertisement contents and {see at least [0009] The present invention provides a banner advertising method capable of increasing effects of advertisements in the Internet and calculating appropriate payments for the advertisements.}   
pay the calculated usage fee to an owner of the vehicle.  {see at least [0009] The present invention provides a banner advertising method capable of increasing effects of advertisements in the Internet and calculating appropriate payments for the advertisements.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka to include additional elements of Onizuka.  One would have been motivated to do so, in order to pay publishers for showing the advertisements. In the instant case, Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Onizuka is merely relied upon to illustrate the additional functionality of calculating and paying advertisement fees in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 8 – Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka discloses the limitations of Claim 5. Fukuda further discloses:  
wherein the advertisement playback unit includes at least one of a display, a light, and a speaker installed inside or outside of the vehicle.  {see at least [0174]-[0176] Next, the summary of an information supplying system 1 according to one embodiment of the present invention is described in reference to FIGS. 1 to 15. Specifically, the configuration of the information supplying system 1, the summary of the service supplied through the information supplying system 1, the configuration of the respective apparatuses which form the information supplying system 1, an example of a screen displayed in an apparatus 20 mounted in a vehicle, an example of information transmitted and received in the information supplying system 1 and the like are described; [0185], fig16, rc24, [0285] The display portion 24 functions as an output portion and supplies the advertisement information selected by the selection portion 278 to the user of the vehicle 22 on the basis of the control of the output control portion 276. FIG. 16 shows only the display portion 24 as an example of the output portion, and the output portion may be a speech sound outputting portion, for example a speaker, a headset or earphones. The display portion 24 can be also attached to the outside the apparatus 20 mounted in a vehicle, so that the apparatus 20 mounted in a vehicle does not necessarily include the output portion such as the display portion 24.}  

Regarding Claim 9 – Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka discloses the limitations of Claim 1. Fujimoto further discloses:  
wherein the display is mounted to at least one of a sunroof, a sun visor, a windshield, a door, and a window of the vehicle.  {see at least fig5, rc32, rc33, [0097]-[0098] exterior display, exterior speaker}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka to include additional elements of Fujimoto.  One would have been motivated to do so, in order to allow people outside the vehicle to receive the advertisement.  In the instant case, Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Fujimoto is merely relied upon to illustrate the additional functionality of exteriorly mounted playback unit in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255), in further view of Hjelmvik (US 6,973,321), in further view of Fujimoto (US 2018/0129981), in view of Onizuka (US 2004/0254857), in further view of Dermosessian (US 2017/0206473).
Regarding Claim 4 – Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka discloses the limitations of Claim 3. Onizuka further discloses: wherein 
the fee calculation unit is configured to 
calculate a usage fee of the advertisement contents and {see at least [0009] The present invention provides a banner advertising method capable of increasing effects of advertisements in the Internet and calculating appropriate payments for the advertisements.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka to include additional elements of Onizuka.  One would have been motivated to do so, in order to pay the advertisement publisher.  In the instant case, Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device. Onizuka is merely relied upon to illustrate the additional functionality of calculating advertisement usage fees in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka does not disclose, however, Dermosessian discloses: 
pay the calculated usage fee as a parking fee of the vehicle when the vehicle arrives at an exit of a parking region.  {see at least fig4, [0093]-[0094] paying parking with advertisement fees; fig13, rc1312, [0227] At step 1310, the application data and processing server 510 confirms if the parking space is sponsored. If it is, the application data and processing server 510 sends a confirmation to the mobile computing device 516. The application displays the confirmation and the sponsorship payment with the advertisement (step 1312). The application then displays the reservation or occupation and updates the map with the reservation bar or occupation bar at the bottom of the display}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka to include the elements of Dermosessian.  One would have been motivated to do so, in order to simplify the process of paying off the parking fees.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Dermosessian is merely relied upon to illustrate the functionality of paying off the parking fees with the obtained advertising fees in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as paying off the parking fees with the obtained advertising fees are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka, as well as Dermosessian would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka / Dermosessian.


Claims 6-7, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255), in further view of Hjelmvik (US 6,973,321), in further view of Fujimoto (US 2018/0129981), in view of Onizuka (US 2004/0254857), in further view of Doane et al (US 9,965,768).  
Regarding Claim 6 – Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka discloses the limitations of Claim 5. Fukuda further discloses: wherein 
the advertisement selection unit is configured to 
	select the advertisement contents …, and {see at least [0065] In addition, the apparatus mounted in the vehicle is provided with an information acquiring portion for acquiring an advertisement information group and location information which associated with map additional map additional information in accordance with the location of the vehicle from the information supplying server, an output portion for outputting advertisement information which is included in the advertisement information group acquired by the information acquiring portion, a selection portion for selecting the next advertisement information from the advertisement information group on the basis of the advertisement information previously outputted by the output portion, a location determining portion for determining whether or not the vehicle has arrived at the advertisement output location indicated by location information acquired by the information acquiring portion, and an output control portion for outputting the next advertisement information selected by the selection portion to the output portion when the location determining portion determines that the vehicle has arrived at the advertisement output location; fig52A-D, [0496]-[0497] Region1, … Region4}   
transmit the selected advertisement contents to the advertisement transceiver.  {see at least [0019] That is to say, the institution information, of which the number of pieces that are stored in the storing portion is greater, can be considered to be more reliable in order to determine the preferences of the user of the vehicle, and therefore, it becomes possible with the information supplying server to extract the information to be outputted more on the basis of the preferences of the user of the vehicle and transmit the information to the apparatus mounted in a vehicle; [0020] The preferences of the user of the vehicle may change due to a transition of time or season, and therefore, the information supplying server can extract the information to be outputted following the change in the preferences of the user of the vehicle and transmits the information to the apparatus mounted in a vehicle.}  

Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka does not disclose, however, Doane discloses: 
… allocated a region in which the parked vehicle is located {see at least fig2, (46)-(50)/[10:3-11:25] the region where the vehicle is located}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka to include the elements of Doane.  One would have been motivated to do so, in order to better customize the advertisement content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Doane is merely relied upon to illustrate the functionality of a region where the vehicle is parked in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as a region where the vehicle is parked are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka, as well as Doane would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka / Doane.   

Regarding Claim 7 – Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka, Doane discloses the limitations of Claim 6. Fukuda further discloses: wherein 
the advertisement selection unit is configured to 
select at least one of the advertisement playback units to be used for playback of the selected advertisement contents and {see at least [0020]-[0023], fig3, [0189]-[0191] The advertisement screen 52 is a screen showing advertisement information included in the information to be displayed which is received from the information supplying sever 10. That is to say, the information supplying server 10 can supply advertisement information to the user of the vehicle 22 via the advertisement screen 52. In addition, in the example shown in FIG. 3, the advertisement screen 52 includes an advertisement screen 52A having a photograph of a large-scale liquid crystal television and text saying "Dog Camera grand sale," an advertisement screen 52B having a photograph of rice wrapped in an omelet and text "Restaurant Alish inside Shinagawa building," and an advertisement screen 52C having a photograph of the jacket of an album and text saying "Misters `Five Dimensions` now selling, very popular." (the playback unit is implicitly selected)}  
transmit information indicating the selected advertisement playback unit to the advertisement transceiver.  {see at least [0065] In addition, the apparatus mounted in the vehicle is provided with an information acquiring portion for acquiring an advertisement information group and location information which associated with map additional map additional information in accordance with the location of the vehicle from the information supplying server, an output portion for outputting advertisement information which is included in the advertisement information group acquired by the information acquiring portion, a selection portion for selecting the next advertisement information from the advertisement information group on the basis of the advertisement information previously outputted by the output portion, a location determining portion for determining whether or not the vehicle has arrived at the advertisement output location indicated by location information acquired by the information acquiring portion, and an output control portion for outputting the next advertisement information selected by the selection portion to the output portion when the location determining portion determines that the vehicle has arrived at the advertisement output location; [0019] That is to say, the institution information, of which the number of pieces that are stored in the storing portion is greater, can be considered to be more reliable in order to determine the preferences of the user of the vehicle, and therefore, it becomes possible with the information supplying server to extract the information to be outputted more on the basis of the preferences of the user of the vehicle and transmit the information to the apparatus mounted in a vehicle; [0020] The preferences of the user of the vehicle may change due to a transition of time or season, and therefore, the information supplying server can extract the information to be outputted following the change in the preferences of the user of the vehicle and transmits the information to the apparatus mounted in a vehicle.}   

Regarding Claim 10 – Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka discloses the limitations of Claim 5. Fukuda further discloses:  
wherein the advertisement server is provided with 
advertisement contents from advertisers using a bidding system, and {see at least [0182]-[0183], [0186] auction opportunity; [0191] highest bid}  

Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka does not disclose, however, Doane discloses: 
advertisement contents classified according to individual regions or peripheral environment characteristics are allocated to the advertisers by the advertisement server.  {see at least fig7, rc708-rc714, (76)-(79)/[17:25-8:5] contents classified according to regions}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka to include the elements of Doane.  One would have been motivated to do so, in order to better customize the advertisement content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Doane is merely relied upon to illustrate the functionality of advertisements classified by regions in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as advertisements classified by regions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka, as well as Doane would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Hjelmvik, Fujimoto, Onizuka / Doane. 


Claims 12, 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255) in further view of Fujimoto (US 2018/0129981).  
Regarding Claim 12 – Fukuda discloses:   An advertisement method of an advertisement system including a vehicle communication-connected with an advertisement server, comprising: 
receiving a user selection, by a controller of a vehicle, whether to play back advertisement … {see at least [0065] In addition, the apparatus mounted in the vehicle is provided with an information acquiring portion for acquiring an advertisement information group and location information which associated with map additional map additional information in accordance with the location of the vehicle from the information supplying server, an output portion for outputting advertisement information which is included in the advertisement information group acquired by the information acquiring portion, a selection portion for selecting the next advertisement information from the advertisement information group on the basis of the advertisement information previously outputted by the output portion, a location determining portion for determining whether or not the vehicle has arrived at the advertisement output location indicated by location information acquired by the information acquiring portion, and an output control portion for outputting the next advertisement information selected by the selection portion to the output portion when the location determining portion determines that the vehicle has arrived at the advertisement output location.}
when the playback of the advertisement is selected, transmitting, by the controller of the vehicle, status information of the vehicle to the advertisement server by communicating with the advertisement server; {see at least [0005] GPS to estimate vehicle position; fig3, [0188] FIG. 3 is a diagram illustrating an example of a display screen displayed in the display portion 24 of the apparatus 20 mounted in a vehicle. The apparatus 20 mounted in a vehicle generates a display screen on the basis of the information to be displayed which is received from the information supplying server 10 and can display this on the display portion 24. The display screen displayed on the display portion 24 of the apparatus 20 mounted in a vehicle includes the map screen 42 and the advertisement screen (advertisement information) 52, for example, as shown in FIG. 3. The map screen 42 is a screen where the map additional information, which is received from the information supplying server 10, such as "Lawsen," "Dog Camera," "Shinrin Park" and railroad tracks, overlaps with the map screen on the basis of the map information. The user of the vehicle 22 can drive while confirming the location 43 of the vehicle and the destination by viewing the map screen 42; fig16, rc274, [0267] FIG. 16 is a function block diagram showing the configuration of the apparatus 20 mounted in a vehicle according to the present embodiment. The apparatus 20 mounted in a vehicle can communicate with a roadside device 30 and a GPS satellite 36, and is provided with a communication portion 262, an operation portion 264, a destination setting portion 266, an information acquiring portion 268, a recording portion 270, a storing portion 272, a location determining portion 274, an output control portion 276, a selection portion 278 and a display portion 24; as further disclosed at [0177] In addition, the information supplying server 10 acquires preference information for the vehicle 22 or the user of the vehicle 22 from the apparatus 20 mounted in a vehicle and stores the preference information for the vehicle 22 or the user of the vehicle 22; fig11, [0217] information on vehicle past stops (reads on parked); [0221] two-directional communication; [0226] transmit state of the running vehicle.}   
receiving, by the controller of the vehicle, advertisement contents from the advertisement server by communicating with the advertisement server; and {see at least [0020]-[0023], [0039]-[0041], [0043], [0050], [0053], [0058]-[0059], [0063] predetermined advertisement is outputted … advertisement output location}  
playing back, by the controller of the vehicle, the advertisement contents through at least one advertisement playback unit ….  {see at least [0020]-[0023], fig3, [0189]-[0191] The advertisement screen 52 is a screen showing advertisement information included in the information to be displayed which is received from the information supplying sever 10. That is to say, the information supplying server 10 can supply advertisement information to the user of the vehicle 22 via the advertisement screen 52. In addition, in the example shown in FIG. 3, the advertisement screen 52 includes an advertisement screen 52A having a photograph of a large-scale liquid crystal television and text saying "Dog Camera grand sale," an advertisement screen 52B having a photograph of rice wrapped in an omelet and text "Restaurant Alish inside Shinagawa building," and an advertisement screen 52C having a photograph of the jacket of an album and text saying "Misters `Five Dimensions` now selling, very popular."} 
wherein the at least one advertisement playback unit includes at least one of the display, a light, and a speaker installed inside or outside the vehicle. {see at least [0174]-[0176] Next, the summary of an information supplying system 1 according to one embodiment of the present invention is described in reference to FIGS. 1 to 15. Specifically, the configuration of the information supplying system 1, the summary of the service supplied through the information supplying system 1, the configuration of the respective apparatuses which form the information supplying system 1, an example of a screen displayed in an apparatus 20 mounted in a vehicle, an example of information transmitted and received in the information supplying system 1 and the like are described; [0185], fig16, rc24, [0285] The display portion 24 functions as an output portion and supplies the advertisement information selected by the selection portion 278 to the user of the vehicle 22 on the basis of the control of the output control portion 276. FIG. 16 shows only the display portion 24 as an example of the output portion, and the output portion may be a speech sound outputting portion, for example a speaker, a headset or earphones. The display portion 24 can be also attached to the outside the apparatus 20 mounted in a vehicle, so that the apparatus 20 mounted in a vehicle does not necessarily include the output portion such as the display portion 24.}  
wherein the status information of the vehicle includes at least one of a current position of the vehicle being parked, peripheral point of interest (POI) information, peripheral vehicle information, a current time, a battery charge, and an estimated re-driving time, and {see at least [0005] GPS to estimate vehicle position; [0226] state of the running vehicle; fig11, [0217] information on vehicle past stops (based on the broadest reasonable interpretation requirement – reads on past parking positions); fig14, [0247]-[0248] parking location/position, state of the vehicle; fig30, [0387]-[0388] When the engine of the vehicle 22 is stopped and the vehicle is parked, the detection portion 282 detects the process for stopping the engine and the information acquiring portion 284 acquires the location information where the engine is stopped, as well as the time and date as the driving operation information. FIG. 30 shows driving operation information indicating that the time and date when the engine is stopped is "10:00:00 10/3/2007" and the location where the engine is stopped is "north latitude 34.degree. 45'45.65145, east longitude 135.degree. 30'02.18532, height of ellipsis: 43.096."}
wherein the received advertisement contents includes an advertisement content allocated to a parking region of the vehicle based on the status information of the vehicle. {see at least fig11, [0217] information on the location where the advertisement is to be displayed (reads on content allocated to region)}  

Fukuda does not disclose, however, Choi discloses:  
… in response to the vehicle being parked; {see at least [0028]-[0029] As noted above, the parking location manager (101) determines the parking status of vehicle. This may be accomplished in a number of ways. In an embodiment of the invention, the parking manager (101) determines that the vehicle is parked or no longer in use if no valid network connection exists between the mobile device and the vehicle's OBD port, meaning that the user and accompanying device are out of range of the OBD port. Alternatively or additionally, the vehicle is determined to be parked if both the engine RPM and vehicle speed are 0 for engine-based vehicles. In an embodiment, the vehicle is determined to be parked if the vehicle's bus system is not supplied with power for engine-based and/or electric/hybrid vehicles.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda to include the elements of Choi.  One would have been motivated to do so, in order to provide the advertisement content at the time when it can be consumed.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Choi is merely relied upon to illustrate the functionality of a vehicle being already parked in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as a vehicle being already parked are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, as well as Choi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda / Choi.

Fukuda, Choi, does not disclose, however, Fujimito discloses: 
	… installed outside of the vehicle {see at least fig5, rc32, rc33, [0097]-[0098] exterior display, exterior speaker}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi to include the elements of Fujimoto.  One would have been motivated to do so, in order to allow people outside the vehicle to receive the advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Fujimoto is merely relied upon to illustrate the functionality of exteriorly mounted playback unit in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as exteriorly mounted playback unit are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, as well as Fujimoto would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi / Fujimoto.  

Regarding Claim 14 – Fukuda, Choi, Fujimoto discloses the limitations of Claim 13. Choi further discloses:  
after parking the vehicle, determining, by the controller of the vehicle, whether the parked vehicle is in an advertisement available state in which the advertisement content is executable through the at least one advertisement playback unit of the parked vehicle.  {see at least [0028]-[0029] For vehicles having user selectable gearing, the vehicle is also deemed to be parked if the vehicle's gear position is "P" (Parking) mode. Gear information is not part of the standard OBD protocol, but can be made available on top of the OBD standard protocol if desired, as it is already in some OEM-specific protocols implemented on top of the OBD standard protocol.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Fujimoto to include additional elements of Choi.  One would have been motivated to do so, in order to provide the advertisement content at the time when it can be consumed.    In the instant case, Fukuda, Choi, Fujimoto evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Choi is merely relied upon to illustrate the additional functionality of a vehicle in an advertisement available state in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 15 – Fukuda, Choi, Fujimoto discloses the limitations of Claim 14. Choi further discloses:   wherein the determining of whether the parked vehicle is in the advertisement available state includes: 
when the vehicle is in at least one of a first state in which a gearshift lever of the vehicle is located in a parking mode (P) and a second state in which the vehicle stops for a predetermined period of time or longer, determining, by the controller, that the parked vehicle is in the advertisement available state.  {see at least [0028]-[0029] For vehicles having user selectable gearing, the vehicle is also deemed to be parked if the vehicle's gear position is "P" (Parking) mode. Gear information is not part of the standard OBD protocol, but can be made available on top of the OBD standard protocol if desired, as it is already in some OEM-specific protocols implemented on top of the OBD standard protocol.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Fujimoto to include additional elements of Choi.  One would have been motivated to do so, in order to provide the advertisement content at the time when it can be consumed.    In the instant case, Fukuda, Choi, Fujimoto evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Choi is merely relied upon to illustrate the additional functionality of a vehicle in an advertisement available state in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 16 – Fukuda, Choi, Fujimoto discloses the limitations of Claim 15. Fukuda further discloses:  
before receiving the advertisement contents at the vehicle, an advertisement contents to be transmitted from the advertisement server to the vehicle is selected. {see at least [0065] In addition, the apparatus mounted in the vehicle is provided with an information acquiring portion for acquiring an advertisement information group and location information which associated with map additional map additional information in accordance with the location of the vehicle from the information supplying server, an output portion for outputting advertisement information which is included in the advertisement information group acquired by the information acquiring portion, a selection portion for selecting the next advertisement information from the advertisement information group on the basis of the advertisement information previously outputted by the output portion, a location determining portion for determining whether or not the vehicle has arrived at the advertisement output location indicated by location information acquired by the information acquiring portion, and an output control portion for outputting the next advertisement information selected by the selection portion to the output portion when the location determining portion determines that the vehicle has arrived at the advertisement output location.}   

Regarding Claim 18 – Fukuda, Choi, Fujimoto discloses the limitations of Claim 12. Fukuda further discloses:  wherein the advertisement server stores advertisement contents supplied from a plurality of advertisers.  {see at least fig1, rc14A, rc14B, rc14C, [0179] The advertiser's apparatus 14 is an apparatus used by an advertiser who supplies advertisement information and makes advertisement information correspond to map additional information or requests such correspondence. Here, the advertiser may be a sponsor of certain advertisement information, or an agent of the sponsor. FIG. 1 shows an advertiser's apparatus 14A, an advertiser's apparatus 14B and an advertiser's apparatus 14C as advertiser's apparatuses 14, and it is assumed that in practice, a greater number of advertiser's apparatuses 14 are included in the information supplying system 1.}  


Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255), in further view of Fujimoto (US 2018/0129981), in further view of Doane (US 9,965,768).
Regarding Claim 19 – Fukuda, Choi, Fujimoto discloses the limitations of Claim 18. Fukuda further discloses:  
wherein the advertisement server is provided with advertisement contents by the advertisers using a bidding system and … {see at least [0182]-[0183], [0186] auction opportunity; [0191] highest bid}   

Fukuda, Choi, Fujimoto does not disclose, however, Doane discloses: 
… advertisement contents allocated for each region according to peripheral environment characteristics and advertisement demand class information is allocated to the advertisers. {see at least fig7, rc708-rc714, (76)-(79)/[17:25-8:5] contents classified according to regions}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Fujimoto to include the elements of Doane.  One would have been motivated to do so, in order to better customize advertisement content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Fujimoto evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Doane is merely relied upon to illustrate the functionality of advertisement content allocated by region in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as advertisement content allocated by region are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Fujimoto, as well as Doane would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Fujimoto / Doane.


Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255), in further view of Fujimoto (US 2018/0129981), in further view of Onizuka (US 2004/0254857).
Regarding Claim 20 – Fukuda, Choi, Fujimoto discloses the limitations of Claim 17. Fukuda, Choi does not disclose, however, Onizuka discloses:  
after playing back the advertisement contents through the vehicle, paying, by the advertisement server, an advertisement usage fee caused by playback of the advertisement contents to an owner of the vehicle. {see at least [0009] The present invention provides a banner advertising method capable of increasing effects of advertisements in the Internet and calculating appropriate payments for the advertisements.}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Fujimoto to include the elements of Onizuka.  One would have been motivated to do so, in order to reward the advertisement publisher.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Fujimoto evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Onizuka is merely relied upon to illustrate the functionality of paying the advertisement usage fees in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as paying the advertisement usage fees are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Fujimoto, as well as Onizuka would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Fujimoto / Onizuka. 


Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (US 2008/0228394), in view of Choi et al (US 2012/0176255), in further view of Fujimoto (US 2018/0129981), in further view of Onizuka (US 2004/0254857), in further view of Dermosessian (US 2017/0206473).
Regarding Claim 21 – Fukuda, Choi, Fujimoto, Onizuka discloses the limitations of Claim 20. Fukuda, Choi, Fujimoto, Onizuka does not disclose, however, Dermosessian discloses:  
	wherein the advertisement usage fee is paid as a parking fee of the vehicle.  {see at least fig4, [0093]-[0094] paying parking with advertisement fees; fig13, rc1312, [0227] At step 1310, the application data and processing server 510 confirms if the parking space is sponsored. If it is, the application data and processing server 510 sends a confirmation to the mobile computing device 516. The application displays the confirmation and the sponsorship payment with the advertisement (step 1312). The application then displays the reservation or occupation and updates the map with the reservation bar or occupation bar at the bottom of the display}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Fukuda, Choi, Fujimoto, Onizuka to include the elements of Dermosessian.  One would have been motivated to do so, in order to simplify the parking fees payment process.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Fukuda, Choi, Fujimoto, Onizuka evidently discloses selecting, transmitting and playing back advertisements on a vehicle-mounted playback device.  Dermosessian is merely relied upon to illustrate the functionality of using advertisement fees as parking fees in the same or similar context.  As best understood by Examiner, since both selecting, transmitting and playing back advertisements on a vehicle-mounted playback device, as well as advertisement fees as parking fees are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Fukuda, Choi, Fujimoto, Onizuka, as well as Dermosessian would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Fukuda, Choi, Fujimoto, Onizuka / Dermosessian. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims interpretation under 35 USC § 112(f).
Applicant submits “It is respectfully submitted that one of ordinary skill in the art would understand that the units cited by the Examiner are operated by a controller.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The claim interpretation under 35 U.S.C. 112(f) is not subject to “one of ordinary skill in the art would understand that the units cited by the Examiner are operated by a controller.” The claim interpretation under 35 U.S.C. 112(f) is needed because of the requirements under MPEP 2181 (see MPEP 2181)
Therefore, the claim interpretation under 35 U.S.C. 112(f) is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “It is respectfully submitted that the pending claims provide improvements to the automotive industry. In particular, the pending claims provide clear improvement to V2X communications and expand the use of vehicle technology to improve user convenience.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to vehicle advertising systems. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to advertise in vehicles. As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art vehicle advertising engines. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art vehicle advertising engines. The original disclosure therefore does not suggest that the particular vehicle advertising engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits in regard to independent claim 1 that the prior art of record does not disclose “advertisement playback unit installed outside of the vehicle.” Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. However, Fujimoto disclose:    
at least one advertisement playback unit installed outside the vehicle and configured to … {see at least fig5, rc32, rc33, [0097]-[0098] exterior display, exterior speaker} 
	… installed outside the vehicle. {see at least fig5, rc32, rc33, [0097]-[0098] exterior display, exterior speaker} 
 
Therefore, Fujimoto discloses the newly added claim limitations. 

Applicant submits in regard to independent claim 12 that the prior art of record does not disclose “through at least one advertisement playback unit installed outside of the vehicle.” Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. However, Fujimoto disclose:    
… installed outside of the vehicle {see at least fig5, rc32, rc33, [0097]-[0098] exterior display, exterior speaker}
 
Therefore, Fujimoto discloses the newly added claim limitations.

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622